           Case 1:20-cv-05517-PAE Document 4 Filed 08/10/20 Page 1 of 1
                                                                    -- -···------~·-           ----•- -·
                                                                     ij ,;· 1,l-, ,;: i) c i ·v·
                                                                     \ J l- . _, i l \i 1

                                                                    DOCU7·,,1E~tI'

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                    DOC#:
                                                                   ! r·) A'fT C" ! en.
                                                                   IL,,,
                                                                                       ------- --1--"J
                                                                                       l lLLL.J.
                                                                                                  tr)
                                                                                                       ____
                                                                                                     {.)
                                                                                                           ~        '),_~
                                                                                                                        -~,
                                                                                                               V O'\..,..I..A_./
-------------------------------------------------------------X     l__ - - --
                                                                                I
                                                                                           - -- ----- -        ---- ---- - -- --
TAYE L. ELLEBY,
                                           Petitioner,
                                                                        20    CIVIL 5517 (PAE)

                 -against-                                                      JUDGMENT

BRANDON J. SMITH, Superintendent of Greene
Correctional Facility,
                            Respondent.
--------------------------------------------------------------X

        It is hereby ORDERED,            ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated August 7, 2020, Elleby's second Petition is denied without

prejudice, for lack of exhaustion; accordingly, the case is closed.

DATED: New York, New York
       August 10, 2020


                                                                      RUBY J. KRAJICK

                                                                             Clerk of Court
                                                             BY:
                                                                             ~~
                                                                             Deputy Clerl<
